Relator was indicted for murder. He applied for and was refused bail on habeas corpus. During the same term of the court he was placed on trial before a jury, which failed to agree. He filed a motion for new trial, after the discharge of the jury, which was entertained by the court, who again refused bail, and this appeal is prosecuted. All these proceedings occurred during the same term of the district court. This was proper. The court had control of its judgments during the term, and any party has a right to appeal in a case where appeal lies at any time during the term, by giving notice of appeal, whether he files a motion for new trial or not. We therefore hold that this appeal is properly in this court. We have examined the facts, and in our opinion relator is entitled to bail, and his bond is fixed at the sum of five thousand dollars; upon the giving of which, in accordance with the terms of the law, the officer having him in charge will release him from custody.
Bail granted. *Page 560